Citation Nr: 1133491	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for amputation, right second toe, due to osteomyelitis with hallux valgus, right foot, status post bunionectomy, and osteotomy with calluses.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus, left foot, status post bunionectomy and osteotomy of the great toe, amputation of the second toe, with calluses (excluding the period from December 15, 2010, to March 31, 2011, for which a temporary total rating due to convalescence was assigned).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to September 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2004 (reducing the Veteran's rating for right foot disability from 40 percent to 20 percent) and a rating decision dated in January 2006 (denying increased ratings for left and right foot disabilities), issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was previously remanded by the Board in June 2008 and in November 2009.  Also, in its November 2009 decision the Board granted restoration of a 40 percent rating for amputation, right second toe, due to osteomyelitis with hallux valgus, right foot, status post bunionectomy, and osteotomy with calluses.  The matters remaining on appeal, as reflected on the title page of this decision, are now returned to the Board for further appellate consideration.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2009 video conference hearing.

The record indicates that in February 2005 the Veteran filed a Notice of Disagreement with a January 2005 rating decision that terminated special monthly compensation (SMC) for loss of use of the right foot.  A statement of the case (SOC) was issued in May 2006.  In its June 2008 remand of this matter, issued by another Veterans Law Judge prior to the Veteran's June 2009 hearing before the undersigned, the Board noted in its introduction that the Veteran had not perfected his appeal as to the rating decision that terminated special monthly compensation (SMC) for loss of use of the right foot.  However, the Veteran now asserts that the restoration of a 40 percent rating for loss of use of the right foot, as granted by the Board in November 2009, should in turn result in the restoration of SMC for loss of use of his right foot.  See Veteran's written correspondence received and dated in November 2009.  The issue of whether an appeal has been perfected in response to the May 2006 SOC pertaining to termination of SMC for loss of use of the right foot is therefore now raised by the record and the Veteran's contentions.  This issue is referred to the RO, which should issue a rating decision as to this matter and provide the Veteran with notice of his appellate rights.

The record also raises the issue of whether the Veteran is entitled to SMC for loss of use of one or both feet.  Therefore, this matter is also referred to the RO for initial adjudication.  

Similarly, the record reflects that the Veteran is unemployed and that he attributes this to his disabilities, including his service connected disabilities of the feet.  Therefore, the issue of entitlement to a total disability rating by reason of individual unemployability (TDIU) is raised and is also referred to the RO for initial adjudication.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (noting that while a TDIU is part of an increased rating claim rather than a separate claim for benefits, the Board may bifurcate adjudication of the TDIU and increased rating claims). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has total loss of use of both of his feet, and that he should receive extraschedular ratings for his feet due to the degree of pain and extent of problems, including multiple surgeries, that he has with his feet.

The record reflects that after the most recent VA examination in July 2010 the Veteran had surgery on his left foot in December 2010.  A new VA examination of the Veteran's feet is therefore necessary to determine the current severity of the disability of his feet.  The Board also notes that the prior examination of the Veteran's feet did not adequately address the functional impact of the Veteran's disabilities of the feet on his social and occupational functioning and the ordinary activities of daily life.  Moreover, although an opinion was requested in February 2011 concerning whether the Veteran would be equally well served by a below the knee amputation, in fact the rating schedule directs that, for loss of use of a foot, consideration is of whether the Veteran would be equally well served by amputation at the site of election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 (VA regulatory definition of loss of use of foot).  The extent of current function and whether this was equivalent to or less than the function provided by a suitable prosthetic was not considered by the podiatrist who addressed this question; he only opined that amputation of the Veteran's leg was not indicated at this time.  Thus, this opinion was insufficient for the purpose of determining whether the Veteran has loss of use of one or both feet as defined by the VA rating schedule, and therefore must be returned as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.

The Board also notes that, in part due to the effects of systemic disease, the Veteran has developed infections of his feet and peripheral neuropathy of his lower extremities.  When the symptoms of a service connected disability and a non-service connected disability cannot be distinguished, all symptoms must be attributed to the service connected disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The extent of the Veteran's problems with his feet, which have required multiple surgeries that have not successfully alleviated his difficulties with his feet, raises the issue of entitlement to an extraschedular evaluation.  See 38 C.F.R. § 3.321(b) (exceptional or unusual factors for consideration in extraschedular evaluation).

While the case is in remand status, the RO/AMC must also seek to obtain any additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA treatment for his left or right foot disabilities which may not have been previously associated with the claims file.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider the Veteran identifies.  

(b) This must include obtaining any additional relevant VA records of treatment.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2.  The RO/AMC should schedule the Veteran for a new VA examination to determine the current severity of his left and right foot disabilities.  

(a) The RO/AMC must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

(b) All symptoms and manifestations of these disabilities should be set forth.  


(c) With regard to the remaining function for each foot, the examiner must provide an opinion as to whether the Veteran would be equally well served by amputation below the knee with use of a suitable prosthetic appliance.  This means that for each foot the examiner should consider the degree of disability currently experienced by the Veteran and determine whether that level of disability is equivalent to or greater than the level of disability that he would experience if he underwent a below the knee amputation and was fitted with a suitable prosthetic.  

(d) The examiner should also document the effects that the Veteran's disabilities of his right and left feet have on his social and occupational functioning and the ordinary activities of daily life.

(e) The examiner must provide a fully reasoned explanation for his or her opinions and conclusions. 

3.  After completion of the above development, the Veteran's claims should be readjudicated.  

(a) In doing so, the RO/AMC is directed to refer the case to the Director, Compensation and Pension, for extraschedular consideration.  

(b) If the determinations remain less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Stephen L. Higgs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

